DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-5, 8, 13-16, 18, 20, 21, 23, 24, 26-28, 30, 33, 42, 43 and 48 are pending in the instant invention.  According to the Amendments to the Claims, filed January 24, 2022, claims 6, 7, 9-12, 17, 19, 22, 25, 29, 31, 32, 34-41 and 44-47 were cancelled and claim 48 was added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/058721, filed November 1, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/594,898, filed December 5, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse,  in the reply filed on January 24, 2022, is acknowledged: a) Group I - claims 1-5, 8, 13-16, 18, 20, 21, 23, 24, 26-28, 30, 33, 42 and 48; and b) substituted glycol represented by the instant generic formula - p. 39, Table 2, Compound 1-8, shown to the right below, and hereafter referred to as (1R,2S,3R,5S)-3-(4-amino-7H-pyrrolo[2,3-d]pyrimidin-7-yl)-5-(2-((S)-3-methyl-3,4-dihydro-2H-[1,4]oxazino[3,2-b]quinolin-7-yl)ethyl)cyclopentane-1,2-diol, where L = -CH2CH2-; Ring A = -pyrrolo[2,3-d]pyrimidin-7-yl, substituted at C-4 with -NH2; H-[1,4]oxazino[3,2-b]quinolin-7-yl, substituted at C-3 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
with -CH3; and X = -CH2-.  Claims 1-3, 13, 23, 26, 30, 42 and 48 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Likewise, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted glycols represented by the instant generic formula, where L = -CH2CH2-; Ring A = -pyrrolo[2,3-d]pyrimidin-7-yl, optionally substituted with amino; Ring B = -3,4-dihydro-2H-[1,4]oxazino[3,2-b]quinolin-7-yl, optionally substituted with -CH3; and X = -CH2-, respectively, which encompass the elected species, have been found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner has expanded scope of the instant Markush claim to further encompass substituted glycols represented by the instant generic formula, where L = -optionally substituted -CH2-, -CH2CH2-, or -CH2CH2CH2-; Ring A = -optionally substituted pyrrolo[2,3-d]pyrimidin-7-yl, purin-9-yl, or [1,2,3]triazolo[4,5-d]pyrimidin-3-yl; Ring B = -optionally substituted quinolin-7-yl, 3,4-dihydro-quinazolin-7-yl, quinazolin-7-yl, benzo[b][1,4]oxazin-6-yl 1,1-dioxide, benzo[b][1,4]thiazin-6-yl 1,1-dioxide, benzo[e][1,2,4]thiadiazin-6-yl 1,1-dioxide, 1,2,3,5-tetrahydroimidazo[2,1-b]-quinazolin-8-yl, 3,4-dihydro-2H-[1,4]oxazino[3,2-b]quinolin-7-yl, or 3,4-dihydro-2H-[1,4]-thiazino[3,2-b]quinolin-7-yl; and X = -CH2- or -O-, respectively; however, the instant Markush claim now fails to be free of the prior art, since it is rejected herein below in the section entitled: Claim Rejections - 35 U.S.C. § 102.
	Consequently, the inventor or joint inventor should further note that the instant Markush claim is hereby restricted to substituted glycols represented by the instant generic formula, where L = -optionally substituted -CH2-, -CH2CH2-, or -CH2CH2CH2-; Ring A = -optionally substituted pyrrolo[2,3-d]pyrimidin-7-yl, purin-9-yl, or [1,2,3]triazolo[4,5-d]pyrimidin-3-yl; Ring B = -optionally substituted quinolin-7-yl, 3,4-dihydroquinazolin-7-yl, quinazolin-7-yl, benzo[b][1,4]-oxazin-6-yl 1,1-dioxide, benzo[b][1,4]thiazin-6-yl 1,1-dioxide, benzo[e][1,2,4]thiadiazin-6-yl 1,1-dioxide, 1,2,3,5-tetrahydroimidazo[2,1-b]quinazolin-8-yl, 3,4-dihydro-2H-[1,4]oxazino[3,2-b]quinolin-7-yl, or 3,4-dihydro-2H-[1,4]thiazino[3,2-b]quinolin-7-yl; and X = -CH2- or -O-, respectively.
	Next, the inventor or joint inventor should further note that scope of the instant Markush claim will not be extended to cover additional nonelected species and/or groups of patentably distinct species.
	Then, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that claims 28 and 43 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-5, 8, 13-16, 18, 20, 21, 23, 24, 26, 27, 30, 33, 42 and 48 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the instantly recited substituted glycols.
	The following title is suggested: SUBSTITUTED GLYCOLS AS PRMT5 INHIBITORS.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).


Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation: 
	A compound represented by the following formula:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

or a pharmaceutically acceptable salt thereof,
wherein:
	Ring A is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

	wherein Ring A is optionally substituted on any available carbon atom(s) with 1 or more substituents independently selected from the group consisting of deuterium, tritium, halo, CN, NO2, alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, heteroalkynyl, acyl, C(O)NRARB, C(O)Oalkyl, NRARB, NRAC(O)NRARB, NRAC(S)NRARB, NRAS(O)2C(halo)3, NRAS(O)NRARB, NCO, NCS, OH, O(acyl), OC(O)NRARB, OC(S)NRARB, O(aryl), P(O)(OH)2, SH, SCN, S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2C(halo)3, S(O)2 NRARB, S(O)2NRAC(halo)3, S(O)2aryl, =S, C3-12 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;

	Ring B is:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,
 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, or 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
,

	wherein Ring B is optionally substituted with 1 or more substituents independently selected from the group consisting of deuterium, tritium, halo, CN, NO2, alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, heteroalkynyl, acyl, C(O)NRARB, C(O)Oalkyl, NRARB, NRAC(O)NRARB, NRAC(S)NRARB, NRAS(O)2C(halo)3, NRAS(O)NRARB, NCO, NCS, OH, O(acyl), OC(O)NRARB, OC(S)NRARB, =O, O(aryl), P(O)(OH)2, SH, SCN, S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2C(halo)3, S(O)2 NRARB, S(O)2NRAC(halo)3, S(O)2aryl, =S, C3-12 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;

	L is -CH2-, -CH2CH2-, or -CH2CH2CH2-, wherein the -CH2-, -CH2CH2-, or -CH2CH2CH2- is optionally substituted with 1 or more substituents independently selected from the group consisting of deuterium, tritium, halo, CN, NO2, acyl, C(O)NRARB, C(O)Oalkyl, NRARB, NRAC(O)NRARB, NRAC(S)NRARB, NRAS(O)2C(halo)3, NRAS(O)NRARB, NCO, NCS, OH, O(acyl), OC(O)NRARB, OC(S)NRARB, O(aryl), P(O)(OH)2, SH, SCN, S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2C(halo)3, S(O)2 NRARB, S(O)2NRAC(halo)3, S(O)2aryl, C3-12 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;
	each RA is independently H, C1-6 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)C1-6 alkyl, C(O)NHC1-6 alkyl, C(O)OC1-6 alkyl, C3-6 cycloalkyl, C1-6 heterocycloalkyl, phenyl, or C1-6 heteroaryl;
	each RB is independently H, C1-6 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)C1-6 alkyl, C(O)NHC1-6 alkyl, C(O)OC1-6 alkyl, C3-6 cycloalkyl, C1-6 heterocycloalkyl, phenyl, or C1-6 heteroaryl; and
	X is -CH2- or -O-.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), 35 U.S.C. § 112(d), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation: 
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	Ring A is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,
	wherein Ring A is optionally substituted on any available carbon atom(s) with 1 or more substituents independently selected from the group consisting of deuterium, tritium, halo, CN, NO2, alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, heteroalkynyl, acyl, C(O)NRARB, C(O)Oalkyl, NRARB, NRAC(O)NRARB, NRAC(S)NRARB, NRAS(O)2C(halo)3, NRAS(O)NRARB, NCO, NCS, OH, O(acyl), OC(O)NRARB, OC(S)NRARB, O(aryl), P(O)(OH)2, SH, SCN, S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2C(halo)3, S(O)2 NRARB, S(O)2NRAC(halo)3, S(O)2aryl, =S, C3-12 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl; and

	Ring B is:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, or 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
,

	wherein Ring B is optionally substituted with 1 or more substituents independently selected from the group consisting of deuterium, tritium, halo, CN, NO2, alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, heteroalkynyl, acyl, C(O)NRARB, C(O)Oalkyl, NRARB, NRAC(O)NRARB, NRAC(S)NRARB, NRAS(O)2C(halo)3, NRAS(O)NRARB, NCO, NCS, OH, O(acyl), OC(O)NRARB, OC(S)NRARB, =O, O(aryl), P(O)(OH)2, SH, SCN, S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2C(halo)3, S(O)2 NRARB, S(O)2NRAC(halo)3, S(O)2aryl, =S, C3-12 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring A is:


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,

	wherein Ring A is optionally further substituted on any available carbon atom(s) with 1 or more substituents independently selected from the group consisting of deuterium, tritium, halo, CN, NO2, alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, heteroalkynyl, acyl, C(O)NRARB, C(O)Oalkyl, NRARB, NRAC(O)NRARB, NRAC(S)NRARB, NRAS(O)2C(halo)3, NRAS(O)NRARB, NCO, NCS, OH, O(acyl), OC(O)NRARB, OC(S)NRARB, O(aryl), P(O)(OH)2, SH, SCN, S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2C(halo)3, S(O)2 NRARB, S(O)2NRAC(halo)3, S(O)2aryl, =S, C3-12 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl.

	Appropriate correction is required.


4 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring A is:


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
,

	wherein Ring A is optionally further substituted on any available carbon atom(s) with 1 or more substituents independently selected from the group consisting of deuterium, tritium, halo, CN, NO2, alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, heteroalkynyl, acyl, C(O)NRARB, C(O)Oalkyl, NRARB, NRAC(O)NRARB, NRAC(S)NRARB, NRAS(O)2C(halo)3, NRAS(O)NRARB, NCO, NCS, OH, O(acyl), OC(O)NRARB, OC(S)NRARB, O(aryl), P(O)(OH)2, SH, SCN, S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2C(halo)3, S(O)2 NRARB, S(O)2NRAC(halo)3, S(O)2aryl, =S, C3-12 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring A is:


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
,

	wherein Ring A is optionally further substituted on the available carbon atom with 1 substituent selected from the group consisting of deuterium, tritium, halo, CN, NO2, alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, heteroalkynyl, acyl, C(O)NRARB, C(O)Oalkyl, NRARB, NRAC(O)NRARB, NRAC(S)NRARB, NRAS(O)2C(halo)3, NRAS(O)NRARB, NCO, NCS, OH, O(acyl), OC(O)NRARB, OC(S)NRARB, O(aryl), P(O)(OH)2, SH, SCN, S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2C(halo)3, S(O)2 NRARB, S(O)2NRAC(halo)3, S(O)2aryl, =S, C3-12 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring B is:


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
,

	wherein Ring B is optionally further substituted with 1 or more substituents independently selected from the group consisting of deuterium, tritium, halo, CN, NO2, alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, heteroalkynyl, acyl, C(O)NRARB, C(O)Oalkyl, NRARB, NRAC(O)NRARB, NRAC(S)NRARB, NRAS(O)2C(halo)3, NRAS(O)NRARB, NCO, NCS, OH, O(acyl), OC(O)NRARB, OC(S)NRARB, O(aryl), P(O)(OH)2, SH, SCN, S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2C(halo)3, S(O)2 NRARB, S(O)2NRAC(halo)3, S(O)2aryl, C3-12 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring B is:


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
,

	wherein Ring B is optionally further substituted with 1 or more substituents independently selected from the group consisting of deuterium, tritium, halo, CN, NO2, alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, heteroalkynyl, acyl, C(O)NRARB, C(O)Oalkyl, NRARB, NRAC(O)NRARB, NRAC(S)NRARB, NRAS(O)2C(halo)3, NRAS(O)NRARB, NCO, NCS, OH, O(acyl), OC(O)NRARB, OC(S)NRARB, =O, O(aryl), P(O)(OH)2, SH, SCN, S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2C(halo)3, S(O)2 NRARB, S(O)2NRAC(halo)3, S(O)2aryl, =S, C3-12 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring B is:


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
,

	wherein Ring B is optionally further substituted with 1 or more substituents independently selected from the group consisting of deuterium, tritium, halo, CN, NO2, alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, heteroalkynyl, acyl, C(O)NRARB, C(O)Oalkyl, NRARB, NRAC(O)NRARB, NRAC(S)NRARB, NRAS(O)2C(halo)3, NRAS(O)NRARB, NCO, NCS, OH, O(acyl), OC(O)NRARB, OC(S)NRARB, =O, O(aryl), P(O)(OH)2, SH, SCN, S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2C(halo)3, S(O)2 NRARB, S(O)2NRAC(halo)3, S(O)2aryl, =S, C3-12 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring B is:


    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
,

	wherein Ring B is optionally further substituted with 1 or more substituents independently selected from the group consisting of deuterium, tritium, halo, CN, NO2, alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, heteroalkynyl, acyl, C(O)NRARB, C(O)Oalkyl, NRARB, NRAC(O)NRARB, NRAC(S)NRARB, NRAS(O)2C(halo)3, NRAS(O)NRARB, NCO, NCS, OH, O(acyl), OC(O)NRARB, OC(S)NRARB, =O, O(aryl), P(O)(OH)2, SH, SCN, S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2C(halo)3, S(O)2 NRARB, S(O)2NRAC(halo)3, S(O)2aryl, =S, C3-12 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring B is:


    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
,

	wherein Ring B is optionally further substituted with 1 or more substituents independently selected from the group consisting of deuterium, tritium, halo, CN, NO2, alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, heteroalkynyl, acyl, C(O)NRARB, C(O)Oalkyl, NRARB, NRAC(O)NRARB, NRAC(S)NRARB, NRAS(O)2C(halo)3, NRAS(O)NRARB, NCO, NCS, OH, O(acyl), OC(O)NRARB, OC(S)NRARB, =O, O(aryl), P(O)(OH)2, SH, SCN, S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2C(halo)3, S(O)2 NRARB, S(O)2NRAC(halo)3, S(O)2aryl, =S, C3-12 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 

	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring B is:


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
,

	wherein Ring B is optionally further substituted with 1 or more substituents independently selected from the group consisting of deuterium, tritium, halo, CN, NO2, alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, heteroalkynyl, acyl, C(O)NRARB, C(O)Oalkyl, NRARB, NRAC(O)NRARB, NRAC(S)NRARB, NRAS(O)2C(halo)3, NRAS(O)NRARB, NCO, NCS, OH, O(acyl), OC(O)NRARB, OC(S)NRARB, =O, O(aryl), P(O)(OH)2, SH, SCN, S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2C(halo)3, S(O)2 NRARB, S(O)2NRAC(halo)3, S(O)2aryl, =S, C3-12 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring B is:


    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
,

	wherein Ring B is optionally further substituted with 1 or more substituents independently selected from the group consisting of deuterium, tritium, halo, CN, NO2, alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, heteroalkynyl, acyl, C(O)NRARB, C(O)Oalkyl, NRARB, NRAC(O)NRARB, NRAC(S)NRARB, NRAS(O)2C(halo)3, NRAS(O)NRARB, NCO, NCS, OH, O(acyl), OC(O)NRARB, OC(S)NRARB, O(aryl), P(O)(OH)2, SH, SCN, S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2C(halo)3, S(O)2 NRARB, S(O)2NRAC(halo)3, S(O)2aryl, C3-12 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl.

	Appropriate correction is required.


21 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring B is:


    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
,

	wherein Ring B is optionally further substituted with 1 or more substituents independently selected from the group consisting of deuterium, tritium, halo, CN, NO2, alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, heteroalkynyl, acyl, C(O)NRARB, C(O)Oalkyl, NRARB, NRAC(O)NRARB, NRAC(S)NRARB, NRAS(O)2C(halo)3, NRAS(O)NRARB, NCO, NCS, OH, O(acyl), OC(O)NRARB, OC(S)NRARB, O(aryl), P(O)(OH)2, SH, SCN, S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2C(halo)3, S(O)2 NRARB, S(O)2NRAC(halo)3, S(O)2aryl, C3-12 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl.

	Appropriate correction is required.

	Claim 23 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein X is -CH2-.

	Appropriate correction is required.

	Claim 24 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein X is -O-.

	Appropriate correction is required.

	Claim 26 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein L is -CH2CH2-.

	Appropriate correction is required.

	Claim 27 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein L is -CH2CH2CH2-.

	Appropriate correction is required.

	Claim 30 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is:

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
,

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
,

    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
, 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
,

    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
, 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
,

    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
, 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
,
or 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
,

	wherein Ring A is optionally substituted on any available carbon atom(s) with 1 or more substituents independently selected from the group consisting of deuterium, tritium, halo, CN, NO2, alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, heteroalkynyl, acyl, C(O)NRARB, C(O)Oalkyl, NRARB, NRAC(O)NRARB, NRAC(S)NRARB, NRAS(O)2C(halo)3, NRAS(O)NRARB, NCO, NCS, OH, O(acyl), OC(O)NRARB, OC(S)NRARB, O(aryl), P(O)(OH)2, SH, SCN, S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2C(halo)3, S(O)2 NRARB, S(O)2NRAC(halo)3, S(O)2aryl, =S, C3-12 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;

	wherein Ring B is optionally substituted with 1 or more substituents independently selected from the group consisting of deuterium, tritium, halo, CN, NO2, alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, heteroalkynyl, acyl, C(O)NRARB, C(O)Oalkyl, NRARB, NRAC(O)NRARB, NRAC(S)NRARB, NRAS(O)2C(halo)3, NRAS(O)NRARB, NCO, NCS, OH, O(acyl), OC(O)NRARB, OC(S)NRARB, =O, O(aryl), P(O)(OH)2, SH, SCN, S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2C(halo)3, S(O)2 NRARB, S(O)2NRAC(halo)3, S(O)2aryl, =S, C3-12 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl; and

	wherein L is optionally substituted with 1 or more substituents independently selected from the group consisting of deuterium, tritium, halo, CN, NO2, acyl, C(O)NRARB, C(O)Oalkyl, NRARB, NRAC(O)NRARB, NRAC(S)NRARB, NRAS(O)2C(halo)3, NRAS(O)NRARB, NCO, NCS, OH, O(acyl), OC(O)NRARB, OC(S)NRARB, O(aryl), P(O)(OH)2, SH, SCN, S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2C(halo)3, S(O)2 NRARB, S(O)2NRAC(halo)3, S(O)2aryl, C3-12 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl.

	Appropriate correction is required.

	Claim 33 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation: 
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring A, Ring B, and L are each optionally and independently substituted with 1 or more deuterium substituents.

	Appropriate correction is required.

	Claim 42 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	A compound selected from the group consisting of:

    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
, 
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
,

    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
, 
    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
,

    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
, 
    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
,

    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
, 
    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
,

    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
, 
    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
,

    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
, 
    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
,

    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
, 
    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
,

    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
, 
    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
,

    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
, 
    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
,
and 
    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 48 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	A pharmaceutical composition comprising at least one pharmaceutically acceptable carrier and a compound of claim 1, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-5, 8, 13-16, 18, 20, 21, 23, 24, 26, 27, 30, 33 and 48 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

optionally substituted, in claims 1-5, 8, 13-16, 18, 20, 21 and 30, with regard to L, Ring A, and/or Ring B, respectively, is a relative phrase which renders the claims indefinite.  The phrase, optionally substituted, is not defined by the claims, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 4, uses open language, such as include, but are not limited to, to define the term, substituent, using a boiler plate list of functional groups, such as deuterium, tritium, etc.; however, neither the specification, nor the claims, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the substituted glycols represented by the instant generic formula have been rendered indefinite by the use of the phrase, optionally substituted, with regard to L, Ring A, and/or Ring B, respectively.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 2 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 2 recites the limitation, The compound of claim 1, wherein Ring A comprises… and Ring B comprises… .
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 3 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 3 recites the limitation, The compound of claim 1, wherein Ring A comprises…, in line 1 of the claim.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 4 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 4 recites the limitation, The compound of claim 1, wherein Ring A comprises…, in line 1 of the claim.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 5 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

The compound of claim 1, wherein Ring A comprises…, in line 1 of the claim.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 8 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 8 recites the limitation, The compound of claim 1, wherein Ring B comprises…, in line 1 of the claim.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 13 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 13 recites the limitation, The compound of claim 1, wherein Ring B comprises…, in line 1 of the claim.

[A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 14 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 14 recites the limitation, The compound of claim 1, wherein Ring B comprises…, in line 1 of the claim.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 15 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 15 recites the limitation, The compound of claim 1, wherein Ring B comprises…, in line 1 of the claim.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 16 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 16 recites the limitation, The compound of claim 1, wherein Ring B comprises…, in line 1 of the claim.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 18 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 18 recites the limitation, The compound of claim 1, wherein Ring B comprises…, in line 1 of the claim.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 20 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 20 recites the limitation, The compound of claim 1, wherein Ring B comprises…, in line 1 of the claim.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 21 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 21 recites the limitation, The compound of claim 1, wherein Ring B comprises…, in line 1 of the claim.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.


Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-3, 20, 23, 26, 30, 42 and 48 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Wu, et al. in WO 17/032840.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The instant invention recites a substituted glycol represented by the instant generic formula, shown to the left, where L = -optionally substituted C1-3 hydrocarbylene-; Ring A = -optionally substituted pyrrolo[2,3-d]pyrimidin-7-yl; Ring B = -optionally substituted quinolin-7-yl; and X = -CH2-, and/or a pharmaceutical composition thereof, as a protein arginine N-methyltransferase 5 (PRMT5) inhibitor.

    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
	Wu, et al. (WO 17/032840), as provided in the file and cited on the IDS, teaches a substituted glycol represented by the instant generic formula, shown to the right, where L = -CH2CH2-; Ring A = -pyrrolo[2,3-d]pyrimidin-7-yl, substituted, at C-4, with -NH2; Ring B = -2-amino-3-bromoquinolin-7-yl; and X = -CH2-, and/or a pharmaceutical composition thereof, as a protein arginine N-methyltransferase 5 (PRMT5) inhibitor [pp. 322-323, Compound 80; and pharmaceutical compositions - p. 114, lines 6-9].
	The inventor or joint inventor should note that, although not explicitly discussed herein, this reference contains additional species that may anticipate the substituted glycols represented by the instant generic formula.  Consequently, any amendments to the claims and/or arguments formulated to overcome rejections rendered under 35 U.S.C. § 102 should address this reference 
	Moreover, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable members.  The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping.  {see Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  The claim language defined by a Markush grouping requires selection from a closed group consisting of the alternatively useable members (Id. at 1280, 67 USPQ2d at 1196).  {See MPEP § 2111.03, subsection II, for a discussion of consisting of in the context of Markush groupings}.
	A Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.

improper Markush grouping of alternatively useable members.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.
	Similarly, the inventor or joint inventor should further note that a Markush grouping is proper if: (1) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and belong to the same recognized physical or chemical class or to the same art-recognized class, and (2) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a common use and are disclosed in the specification or known in the art to be functionally equivalent.  {See Supplementary Guidelines at 7166 and MPEP § 2117; and see MPEP § 2111.03 and MPEP § 2173.05(h) for discussions of when a Markush grouping may be indefinite under 35 U.S.C. § 112(b)}.
	Likewise, the inventor or joint inventor should further note that the Markush grouping consisting of substituted glycols represented by the instant generic formula is improper, since the substituted glycols represented by the instant generic formula, as recited in claims 1 and 48, respectively, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
	Next, the inventor or joint inventor should further note that the rejection of the Markush claims under the judicially-approved principles that they contain an improper Markush grouping Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) the inventor or joint inventor presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1).
	In accordance with the principles of compact prosecution, MPEP § 803.02, and MPEP § 2117, respectively, the examiner suggests the inventor or joint inventor amend the scope of the substituted glycols represented by the instant generic formula to recite substituted glycols represented by the instant generic formula, where L = -optionally substituted -CH2-, -CH2CH2-, or -CH2CH2CH2-; Ring A = -optionally substituted pyrrolo[2,3-d]pyrimidin-7-yl, purin-9-yl, or [1,2,3]triazolo[4,5-d]pyrimidin-3-yl; Ring B = -optionally substituted quinolin-7-yl, 3,4-dihydro-quinazolin-7-yl, quinazolin-7-yl, benzo[b][1,4]oxazin-6-yl 1,1-dioxide, benzo[b][1,4]thiazin-6-yl 1,1-dioxide, benzo[e][1,2,4]thiadiazin-6-yl 1,1-dioxide, 1,2,3,5-tetrahydroimidazo[2,1-b]-quinazolin-8-yl, 3,4-dihydro-2H-[1,4]oxazino[3,2-b]quinolin-7-yl, or 3,4-dihydro-2H-[1,4]-thiazino[3,2-b]quinolin-7-yl; and X = -CH2- or -O-, respectively, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624